      Case 1:17-cr-00034-JRH-BKE Document 358 Filed 07/16/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


UNITED STATES OF AMERICA
                                              *


 V.                                           *      NO. l:17-CR-00034
                                              *


REALITY LEIGH WINNER                          *
                                              *


********************




                                          ORDER


       This Court, having reviewed the Motion to Withdraw Katherine C. Mannino and Jill E.

McCook as counsel of record for Defendant Reality Leigh Winner, hereby GRANTS the motion.

Katherine C. Mannino and Jill E. McCook are hereby withdrawn from the case on behalf of

Defendant Reality Leigh Winner. Joe D. Whitley, Matthew S. Chester, Brett A. Switzer, and

Thomas H. Barnard of Baker Donelson will remain counsel of record for Defendant Reality Leigh

Winner in the case.


       so ORDERED this)^day of .             l ,2020.

                                                  Unh
                                                  Southern/District of Georgia
